Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (glycosylated MHCI and ß2) as well as the species of “b-a-d-c” and HLA-A*02:01 in the reply filed on 8/2/22 is acknowledged.
Claims 1-61 are pending. Claims 24-34 and 36, 38-39, 43-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Further, claims 10, 12, and 50-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/22.
Note that claims with multiple dependency (e.g., claim 35) are examined inasmuch as they relate to the elected groups/species. Claim 35 was included in Group I as, while it is a polynucleotide, it only encodes the protein of Group I and not the dual proteins as set forth in Group III.
The above is the rationale for including claim 37, as its dependency from claim 35 places it within Group I while the dependency from claim 36 places it in Group III. Claim 39 is not included in examination because, while not explicitly reciting the identity of the “second polynucleotide” when depending from claim (37)(35), the inclusion of a second polynucleotide places it within the scope of Group III. Claim 40 is included because its dependency from 35 places it within Group I, while the dependencies on other claims still places it in non-elected groups. The same is true of claims 41-42.
Claims 1-9, 11, 13-23, 35, and 57-61 are under examination. Claims 37 and 40-42 are under examination inasmuch as they depend from e.g., claim 35 and are reasonably within the scope of elected Group I.

Information Disclosure Statement
The lined-through or crossed out items on the information disclosure statement filed 5/27/22 (citations C7-C43) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) requires non-patent publications to be identified by title.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see e.g., paragraph 43, 44, 102, and 104. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: Sequences meeting the requirements for a SEQ ID NO are presented in the specification without the required SEQ ID NO; see, e.g., paragraphs 35 and 44.
The Brief Description of the Drawings includes reference to color details, e.g., “highlighted in green” and “colored blue”; however, no color drawings were submitted and no petition to accept color drawings was granted. In the absence of both color drawings and a granted petition to accept those drawings, reference to color in the drawings which is not present must be removed.
Appropriate correction is required.

Drawings
The drawings are objected to because:
Figure 5 uses the same grey color to identify all four lines, making it unclear which is which in the figure.
Figure 10F uses the same grey color to identify both groups in the legend, making it unclear which is which in the figure.

.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 5, 7, 8, 9, 11, 13-18, 22-23, 35, 37, 40-42 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot serve as the basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.


Claim 1 is objected to because of the following informalities:  “is glycosylated at least one” is grammatically incomplete. It is suggested that “is glycosylated at at least one” (claim 57), “is glycosylated on at least one” or “wherein at least one native glycosylation position is glycosylated” are acceptable.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  “claim A20” should be “claim 20”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 3/1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (form 892).
Regarding claim 1, Hansen teaches a protein construct comprising an MHC Class I heavy chain and a ß2 microglobulin (ß2m) (p. 17.5.1; figure 17.5.1). These constructs were expressed in mammals (p.17.5.4). As noted in the instant specification, native glycosylated residues are missing when expressed in E.coli (paragraph 4) but are present when produced in mammalian cells (paragraph 6). Thus, the evidence supports the conclusion that the construct of Hansen also contains a native glycosylation position which is glycosylated.
Regarding claim 3/1, Hansen figure 17.5.1 shows the ß2m is N-terminal to the MHC and separated by a peptide linker.
Therefore, claims 1 and 3/1 are anticipated.

Claim(s) 1-3, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurewicz (form 892).
Regarding claim 1, Jurewicz teaches constructs comprising MHC class I heavy chain (HLA-A2), a ß2m, a leucine zipper domain (ZIP), and a protease cleavage site (thrombin; T); see e.g., figure 1. Figure 1A discloses these four elements as a single construct referred to as an epitope-linked ß2-microglobulin (ELBM)(p.6 section 3.1), thus disclosing all of the above in a single construct including both the HLA and ß2m. The construct was expressed in mammalian cells (Id.). As noted in the instant specification, native glycosylated residues are missing when expressed in E.coli (paragraph 4) but are present when produced in mammalian cells (paragraph 6). Thus, the evidence supports the conclusion that the construct of Jurewicz also contains a native glycosylation position which is glycosylated.
Regarding claim 2, as above, Jurewicz teaches the ELBM comprises all four of the required elements.
Regarding claim 3/1 and 3/2, Jurewicz Figure 1A describes the arrangement of parts. The MHC-I is separated by a peptide linker from the bZIP, which is connected to aZIP, which is separated by a peptide linker from ß2m. Thus, there is a peptide linker between the MHC-I and ß2m.
Regarding claim 19, the construct of Jurewicz includes the biotinylation signal peptide (BSP) element (figure 1). This comprises a lysine and is meant to be biotinylated as evident from the name. This meets the criteria for a multimerization tag (see instant specification paragraphs 56 and 67).
Therefore, claims 1-3 and 19 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurewicz in view of Amin (US 20180319870; form 892).
Jurewicz and claims 1-3, and 19 are discussed above, said discussion incorporated herein. While teaching the inclusion of a multimerization tag, including the required biotinylation, Jurewicz does not teach the AviTag. However, Jurewicz does teach multimerization, a biotinylated domain, and a 6x His tag (figure 1). Moreover, the BSP85/6xHis tags are disclosed as “purification tags” (p.6 Section 3.1).
Amin teaches coupling an AviTag with a 6xHis tag for protein purification (paragraph 141).
Regarding claim 20, one means of establishing obviousness is the simple substitution of one known element for another (MPEP §2143(I)(B)). The construct of Jurewicz differs from the construct of claim 20 in that Jurewicz uses a BSP85/6xHis tag for purification, while the instant claims comprise an AviTag. However, AviTag was a known purification tag and was also known to be used in combination with a 6xHis tag. Thus, one of ordinary skill in the art could have substituted the BSP85 of Jurewicz for the AviTag of Amin and reasonably expect that the construct could still be purified, i.e., the results of the substitution would have been predictable. Note that AviTag is a structurally defined biomolecule (GLNDIFEAQKIEWHE; instant specification paragraph 88) and a compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963); thus, characterization as a “multimerization tag” is inherent to the AviTag structure.
Regarding claim 21, Amin teaches the AviTag is biotinylated at the lysine residue (paragraph 141).
Therefore, claims 1-3, and 19-21 would have been obvious.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 20180180601; form 892) in view of Jurewicz and further in view of Hansen.
Pedersen teaches a peptide-associated MHC (pMHC) connected by a linker to a label (figure 1A). Pedersen teaches the MHC can be class I and include both the heavy chain and ß2m (paragraph 646). Much like Jurewicz, Pedersen uses the MHC to present a peptide for binding to a cell (figure 2; paragraph 119). Multiple copies of the MHC class I molecule can be attached to a backbone (multimerization) (figure 3). Multimerization, in particular forming tetramers, of these MHC molecules is via leucine zippers (paragraphs 493, 627) including via fusion of the leucine zipper to the MHC (covalent bonds; paragraphs 119, 630, 638). Pedersen teaches PTMs include glycosylation (paragraph 354) but does not teach the MHC is glycosylated. Further, while Pederson teaches parts a-d, Pedersen does not explicitly teach the arrangement of instant claim 6.
The teachings of Jurewicz and Hansen are described above and incorporated herein.
Regarding claim 1, Pedersen teaches expression of the MHC and ß2m in E.coli (paragraph 1081). Nevertheless, one of ordinary skill in the art at the time of filing would have found it obvious to express the proteins in mammalian cells because both Jurewicz and Hansen teach mammalian cells are a viable alternative. Such a protein would comprise at least one native glycosylation for the reasons described above.
Regarding claim 2, both Pedersen and Jurewicz teach including these elements as described above and including these domains would have been obvious; see further explanation with respect to claim 6.
Regarding claim 3/1 and 3/2, both Jurewicz and Hansen teach this limitation as described above. Pedersen does not explicitly describe the arrangement of the heavy chain in relation to the ß2M. Nevertheless, the construct of Hansen would have been obvious because Pedersen teaches including both of these domains as well as expressing them as a single fusion product while Hansen offers a construct satisfying these requirements, which takes the form of (b)-linker-(a).
Regarding claim 6, Pedersen uses the MHC-I construct to present peptides to cells as described above. Further, while Jurewicz elects to combine the MHC-I heavy chain with the ß2m domain via non-covalent binding (dimerization of the ZIP domain), Hansen teaches that these two domains can be expressed in a single fusion product with the ß2m N-terminal to the MHC-I heavy chain. Moreover, Hansen teaches this arrangement does not prevent peptides from binding the heavy chain pocket (p.17.5.13), which is where the peptide is bound in Pedersen (see, e.g., Pedersen paragraph 477). Thus, substituting the non-covalent (a-c-b-d) arrangement of Jurewicz with a covalent (b-a-c-d) arrangement would have been obvious as the a/b portions would predictably serve the same function as required by Pedersen.
In the same way, swapping the c/d regions would also have been obvious as it would have led to predictable results. The purpose of the protease cleavage site (d) is to release the additional peptide in Jurewicz while the LZD is for multimerization. Pedersen teaches both of these domains and so the person of ordinary skill in the art would have found it obvious to retain them. By using the (d)-(c) arrangement, the person of ordinary skill would have recognized certain results/benefits. First, when using the protease domain to “mask” the MHC binding site until such time as the complex is in the correct environment, one could have predictably arranged the parts such that the b-a-d-c arrangement results in cleavage of d and release of the weak affinity peptide. While the construct would be transported to the correct environment as a multimer, Pedersen teaches the multimerization is not required for binding of the pMHC to the cell (figure 2) and so one of ordinary skill in the art would still have a reasonable expectation of the construct functioning for its intended purpose. Second, Pedersen teaches the protease region serves the purpose of releasing a label (paragraph 779) and that the detection molecules, which have been in contact with cells, “are marked specifically” to allow for determining the identity and amount of the labels that were released. Thus, Pedersen clearly contemplates the use of different labels.
As such, it would have been obvious to the person of ordinary skill to include the protease domain prior to the multimerization domain (LZD). Doing so would allow transport of the multimerized construct but would result in release of the multimerization upon binding the target, thereby allowing for the different, individual labels to be released (Pedersen figure 3). In this way, a single multimerized construct can carry different labels for identification and quantification.
Further, Pedersen explicitly teaches that “single MHC complexes” can be connected through “cleavable connectors” (paragraph 664), describing the covalent MHC-cleavable linker-multimerization domain arrangement, adding further evidence that such an arrangement would have been obvious.
See MPEP 2141(II)(C): "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
Every element of the claims was known in the prior art and performs the same function that the components do individually as articulated above and disclosed in the prior art. The results of such a combination would have led to a predictable result and thus the claim would have been obvious.
Therefore, claims 1-3 and 6 would have been obvious.

Claim(s) 1-3 and 57-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 20180180601) in view of Jurewicz and further in view of Hansen.
The teachings of Jurewicz and Hansen are described above and incorporated herein.
Pedersen teaches peptide-MHC class I tetramers which are fluorescently labeled (paragraph 4). Pedersen also teaches Streptavidin is a tetrameric protein “widely” used for its “extraordinarily strong affinity for biotin” (paragraph 158). Pedersen teaches multimerization (tetramerization) of MHC “can be based on streptavidin with all four binding sites occupied by MHC molecules” (paragraph 434).
Regarding claim 57, Pedersen thus teaches a tetrameric streptavidin molecule comprised of four streptavidin subunits, where all four subunits (“all four binding sites”) are occupied (bound) by MHC, which total four peptide-MHC class I complexes. Based on the disclosure of Pederson regarding the reasons streptavidin is used for this purpose, this binding is reasonably expected to be through biotin. Moreover, Jurewicz renders obvious the inclusion of a biotin site (BSP) which would serve this purpose. Further, as above, expression in a mammalian cell would have been obvious at the time of filing, leading to a native glycosylation of the MHC.
Regarding claim 58, N86 is a native glycosylation site. As it would have been obvious to express the construct in mammalian cells—which will naturally glycosylate MHC—and as it would have been obvious to use HLA-A*0201 (Pedersen paragraph 457; instant paragraph 43), the evidence supports the conclusion that this residue would be glycosylated in the construct resulting from the combination above.
Regarding claim 59, use of the single chain MHC-I covalently linked to ß2m would have been obvious given the teachings of Hansen as discussed above.
Regarding claim 60, as noted above, Pedersen renders obvious the inclusion of a fluorescent tag.
Regarding claim 61, the fluorescent tag is attached to the construct in general and so is attached to the streptavidin. Further, Pedersen teaches attaching the fluorescent label to the multimerization backbone (paragraph 1792). As the streptavidin described above serves as this backbone in the construct described, it would have been obvious to attach the fluorescent tag directly to the tetrameric streptavidin.
Therefore, claims 1-3 and 57-61 would have been obvious.

Claim(s) 1, 3/1, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Loset (US 20130171668; form 892) as evidenced by Amin (US 20180319870).
Claims 1 and 3(1) and the teachings of Hansen are described above and incorporated herein. Hansen teaches biotinylating the SCT in order to form a tetramer (a multimer) using BirA (p.17.5.8-17.5.9).
Loset teaches incorporation of biotin into recombinant MHC molecules using AviTag or “other BirA substrates” will allow the formation of MHC tetramers (paragraph 73).
Regarding claims 19-20, as noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (i.e., forming MHC tetramers using AviTag biotinylated by BirA as in Loset), and a person of ordinary skill would recognize that it would improve similar methods (i.e., MHC biotinylation by BirA to form tetramers as in Hansen) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). Note that AviTag is a structurally defined biomolecule (GLNDIFEAQKIEWHE; instant specification paragraph 88) and a compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963); thus, characterization as a “multimerization tag” (instant claim 19) is inherent to the AviTag structure.
It is further noted that Hansen teaches expression in both mammalian cells (p.17.5.8) and E.coli cells (p. 17.5.8). In bacterial production, the mammalian portions are removed “to facilitate bacterial expression”. However, this is not a teaching away from mammalian expression as a true “teaching away" from a concept must be explicit, not just an otherwise general suggestion. Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In this case, while bacterial production is offered as an alternative in Hansen, the SCTs are explicitly also produced in mammalian cells, establishing these as two viable alternatives. One of ordinary skill in the art at the time of filing would have had a reasonable expectation of expressing the SCTs with the AviTag in mammalian cells, thereby also preserving the native glycosylation.
Regarding claim 21, AviTag is biotinylated on the lysine residue as evidenced by Amin.
Therefore, claims 1, 3/1, and 19-21 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 57-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 35, 44, and 46  of copending Application No. 17141096 (reference application) in view of Hansen. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The reference document claims a method utilizing a protein construct comprising an MHC class I heavy chain and a ß2 microglobulin. The reference claims do not indicate the MHC-I is glycosylated at a native site. However, Hansen provides a similar construct expressed in mammalian cells, which would have the required native glycosylation as described above and incorporated herein. Thus, the instant construct would have been an obvious variation of the reference claims. Further, as streptavidin is a tetrameric protein, the reference claim to using streptavidin as a multimer backbone renders obvious attachment of individual MHC to the subunits of streptavidin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 45 of copending Application No. 17790711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The reference document claims a method utilizing a protein construct comprising an MHC class I heavy chain and a ß2 microglobulin (claim 1) comprising N86 glycosylation (claim 45). This renders the instant construct an obvious variation of the construct of the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 57-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 23 of copending Application No. 17233407 (reference application) in view of Hansen. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The reference document claims a method utilizing a protein construct comprising an MHC class I heavy chain and a ß2 microglobulin. The reference claims do not indicate the MHC-I is glycosylated at a native site. However, Hansen provides a similar construct expressed in mammalian cells, which would have the required native glycosylation as described above and incorporated herein. Thus, the instant construct would have been an obvious variation of the reference claims. Further, as streptavidin is a tetrameric protein, the reference claim to using streptavidin as a multimer backbone renders obvious attachment of individual MHC to the subunits of streptavidin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	A “multimerization tag” (claim 19) is a class defined solely by its function. However, the specification discloses a structure correlated to this function: any peptide sequence comprising a biotinylated lysine (paragraph 88). This is sufficient to meet the written description requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649